WEBB, Judge.
The defendant assigns error to the submission to the jury of the charge of involuntary manslaughter. The defendant argues that all her acts which resulted in the death of her husband were intentional and she could not be guilty of involuntary manslaughter. Involuntary manslaughter is an unintentional killing proximately resulting from culpable negligence or the commission of an unlawful act not amounting to a felony. See State v. Cates, 293 N.C. 462, 238 S.E. 2d 465 (1977). It has been held to be involuntary manslaughter when a person points a gun at another and, believing it to be unloaded, pulls the trigger which causes the gun to fire, proximately causing the death of the person at whom the gun was pointed. State v. Turnage, 138 N.C. 566, 49 S.E. 913 (1905) and State v. Currie, 7 N.C. App. 439, 173 S.E. 2d 49 (1970). We believe we are bound by Turnage and Currie to hold that evidence showing defendant pointed a gun at the deceased which she did not know would fire, which did in fact fire, causing *235the death of the deceased, is evidence from which the jury could find the defendant guilty of involuntary manslaughter. It was not error to submit this charge to the jury.
The defendant also assigns error to the court’s releasing 22 members of the jury panel prior to trial. Apparently there were more than enough persons on the panel and the court gave anyone who desired permission to be excused. Twelve women and ten men were excused. The jury that was empanelled contained ten men and two women. The defendant argues that she would rather have been tried by a jury that contained more women. The record does not show that women were systematically excluded from the panel or how many women were left on the panel after the 22 were released. The court could excuse prospective jurors without challenge from the State or the defendant. State v. Smith, 290 N.C. 148, 226 S.E. 2d 10 (1976). The record does not show whether the defendant exercised all her peremptory challenges. We hold the defendant has not shown she was prejudiced by the release of the 22 jurors. See State v. Spencer, 276 N.C. 535, 173 S.E. 2d 765 (1970).
Finally the defendant assigns error to the exclusion of evidence of previous assaults by the deceased on the defendant. In this case there was no evidence that the defendant acted in self-defense. Evidence that the deceased was a violent person or had a reputation for violence was properly excluded. State v. Winfrey, 40 N.C. App. 274, 252 S.E. 2d 283, aff’d, 298 N.C. 260, 258 S.E. 2d 346 (1979). This assignment of error is overruled.
No error.
Judges Vaughn and Wells concur.